Citation Nr: 1456373	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-18 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  He is the recipient of decorations, to include the Purple Heart medal and Combat Infantryman's Badge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the claim to reopen the claim of entitlement to service connection for a duodenal ulcer.  In November 2013, the Board reopened the claim and remanded the claim for service connection for further evidentiary development.  

In July 2014, the Board remanded the claim again for further evidentiary development.  In a November 2014 supplemental statement of the case, the RO denied the claim, and the case is again before the Board for further appellate proceedings.      

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Board directed the AOJ to afford the Veteran a VA examination and directed the VA examiner to provide an opinion as to whether a duodenal ulcer manifested in service or within one year after separation from service or is otherwise related to service.  The Board also directed the VA examiner to provide an opinion as to whether the Veteran's PTSD caused or aggravated a duodenal ulcer.  The examiner's particular attention was invited to the Veteran's testimony as to experiencing diarrhea and abdominal symptoms in service and immediately after service, and receiving treatment shortly after service.  The examiner was also asked to note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

The Veteran was afforded a VA examination in July 2014.  The examiner opined that the Veteran's stomach disability was less likely than not related to service.  The examiner noted that the Veteran's service treatment records showed no gastrointestinal abnormality, and noted post-service treatment records for the Veteran's duodenal ulcer.  The examiner concluded that the earliest manifestation of ulcer is onset of symptoms in 1969 which is greater than 2 years from discharge from service.  The examiner did not address whether the Veteran's reported diarrhea and abdominal symptoms in service and immediately after service constituted a manifestation of symptoms.  Because the examiner's rationale continues to be based on the lack of medical documentation in service only and does not address the Veteran's lay contentions regarding symptoms in service and immediately thereafter, the July 2014 opinion regarding direct service connection is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

A July 2014 VA addendum opinion followed, in which the examiner opined that the Veteran's duodenal ulcer was less likely than not caused by the Veteran's PTSD, to include stress from PTSD.  The examiner noted that a psychiatric disability has been formally diagnosed and reasoned that the Veteran's symptoms of PTSD were not severe enough either to interfere with occupational and social functioning or to require continuous medication for his PTSD.  The examiner noted that she based her evaluation as to the amount of stress caused by the Veteran's PTSD on the Veteran's lack of continuous medication for PTSD in the past.  The examiner then referenced an April 2014 medical article regarding stress-induced gastritis that states, in part, the following: 

Stress-induced gastritis, also referred to as stress-related erosive syndrome, stress ulcer syndrome, and stress-related mucosal disease, can cause mucosal erosions and superficial hemorrhages in patients who are critically ill or in those who are under extreme physiological stress, resulting in minimal-to-severe gastrointestinal blood loss and leading to blood transfusion if not addressed.

The examiner also noted that she reviewed "uptodate" regarding duodenal ulcer, and she stated, "Unfortunately there have been no large numbered, placebo controlled studies with designated endpoints and broad acceptance of [mental health] stress as a cause of duodenal ulcers." 

Also, in the July 2014 VA addendum opinion, the examiner opined that the Veteran's duodenal ulcer was less likely than not aggravated by PTSD, to include stress from PTSD.  The examiner reiterated that a psychiatric disability has been formally diagnosed and that the Veteran's symptoms of PTSD were not severe enough either to interfere with occupational and social functioning or to require continuous medication for his PTSD.  The examiner also reiterated that she based her evaluation as to the amount of stress caused by the Veteran's PTSD on the Veteran's lack of continuous medication for PTSD in the past.  The examiner then stated, "There are multiple possible causative factors/contributing factors for duodenal ulcer disease but PTSD is not among those listed."

Therefore, the examiner based her addendum medical opinion regarding whether the duodenal was caused or aggravated by PTSD on the erroneous finding that the Veteran's symptoms of PTSD were not severe enough either to interfere with occupational and social functioning or to require continuous medication for his PTSD.  See June 2014 rating decision codesheet (showing that the Veteran's PTSD is evaluated as 50 percent disabling).  Also, the examiner implies that the Veteran's stress from PTSD was not severe enough to cause or aggravate his duodenal ulcer, but the examiner did not explain how the April 2014 medical article supports this opinion.  In fact, it appears to support a favorable opinion.  For these reasons, the Board finds that the July 2014 addendum opinion is not adequate.  

Because the AOJ did not obtain an adequate opinion regarding whether the Veteran's duodenal ulcer is related to service and regarding whether the Veteran's PTSD aggravated a duodenal ulcer, the AOJ's actions are not in conformity with the Board's November 2014 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above-mentioned April 2014 medical article may indicate that the Veteran's duodenal ulcer was caused by the Veteran's stress from his PTSD.  Therefore, an opinion regarding whether the Veteran's duodenal ulcer was caused by his PTSD that addresses the April 2014 medical article is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to ensure that all relevant paper documents have been correctly uploaded into VBMS, specifically to include the document in VBMS labeled "Third Party Correspondence" that has no receipt date and opens to an "error" page.  If any documents are unavailable, this must be clearly set forth in the VBMS file.

2. After completing any development deemed necessary, schedule the Veteran for a VA medical examination with a physician of appropriate expertise who did not perform the July 2014 examination.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (Virtual VA and VBMS) and should note that this case review took place.  

(a) Opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer manifested in service or within one year after service, or is otherwise etiologically related to service.  
  

The examiner's particular attention is invited to the Veteran's testimony as to experiencing diarrhea and abdominal symptoms in service and immediately after service, and receiving treatment shortly after service.  See November 1973 Form 21-526; July 2007 Veteran statement; June 2013 Board transcript at p. 4.

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

(b) If a duodenal ulcer is not related to service, opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer was caused by PTSD, to include stress from PTSD.  

(c) If a duodenal ulcer is not related to service or PTSD, opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer was aggravated (i.e., worsened) beyond the natural progress by PTSD, to include stress from PTSD.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.  

For purposes of opinions (b) and (c) above, the examiner is asked to specifically address the April 2014 medical article referenced in the July 2014 VA addendum opinion.  

Note that the January 2014 VA examination and the July 2014 VA examination regarding whether the Veteran's duodenal ulcer is etiologically related to service are inadequate as the examiners did not address the Veteran's testimony as to experiencing diarrhea and abdominal symptoms in service and immediately after service.  

Note also that the July 2014 VA addendum opinion regarding whether the Veteran's duodenal ulcer was caused or aggravated by PTSD, to include stress from PTSD, is inadequate as the examiner based her medical opinion on the erroneous finding that the Veteran's symptoms of PTSD were not severe enough either to interfere with occupational and social functioning or to require continuous medication for his PTSD.  See June 2014 rating decision codesheet (showing that the Veteran's PTSD is evaluated as 50 percent disabling).  The examiner also did not explain how the referenced April 2014 medical article supports her opinion.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

3. To help avoid future remand, the AOJ is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

4. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




